FILED
                             NOT FOR PUBLICATION                            APR 26 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



ERWIN MAMBO,                                     No. 09-70502

               Petitioner,                       Agency No. A093-321-535

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted April 17, 2012 **

Before:        LEAVY, PAEZ, and BEA, Circuit Judges.

       Erwin Mambo, a native and citizen of Indonesia, petitions for review of the

Board of Immigration Appeals’ (“BIA”) order denying his motion to reopen. We

have jurisdiction under 8 U.S.C. § 1252. We review for abuse of discretion the




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
denial of a motion to reopen. Najmabadi v. Holder, 597 F.3d 983, 986 (9th Cir.

2010). We deny the petition for review.

      The BIA did not abuse its discretion in denying Mambo’s untimely motion

to reopen because Mambo failed to establish changed circumstances in Indonesia

to qualify for the regulatory exception to the time limitation. See 8 C.F.R. §

1003.2(c)(3)(ii); Najmabadi, 597 F.3d at 989-90.

      PETITION FOR REVIEW DENIED.




                                                                                 09-70502